ROBERT L. BLAND, Judge,
dissenting.
I am unable to view this claim as my colleagues see it. I perceive nothing in the record prepared by respondent and know of no law that would warrant an appropriation of the public revenues for the payment of the claim. All questions of contributory negligence are ignored. The award made by majority of the court amounts to a mere ratification of what the state road commissioner and his employes think should be done in the case. There has been no sufficient investigation of the facts by the members of this court in whom, alone, authority is vested by statute to investigate the merits of all claims asserted against the state. I respectfully dissent.